Title: From George Washington to the United States Senate and House of Representatives, 17 January 1791
From: Washington, George
To: United States Senate and House of Representatives

 

[Philadelphia] January 17. 1791.
Gentlemen of the Senate, and House of Representatives

I lay before you an official statement of the appropriation of ten thousand dollars, granted to defray the contingent expences of government by an act of the 26th of March 1790.
a copy of two resolutions of the Legislature of Virginia, and of a petition of sundry Officers and assignees of Officers and Soldiers of the Virginia line on continental establishment, on the subject of bounty-lands allotted to them on the north-west side of the Ohio: and
a copy of an act of the Legislature of Maryland to empower the Wardens of the Port of Baltimore to levy and collect the duty therein mentioned

Go: Washington

